OPINION OP THE COURT. HANNA, J. (after stating the facts as above).  [1] The one assignment of error presented for our consideration attacks the findings and conclusions of law as the same appear in the final judgment ox decree, and at the threshold of our consideration of the case our attention is directed to the fact that the judgment or decree was entered on November 4, 19.15, and the findings of fact and conclusions of law upon which the said judgment or decree was based were incorporated therein. No formal objections or exceptions to either the findings of fact or conclusions of law appear of record, except certain exceptions taken by each party to the findings and conclusions which were filed in the clerk’s- office on November 19, 1915, or at a time subsequent to the entry of the final judgment. It is here contended by appellee that the judgment of November 4, 1915, became final when entered, and that the court was without further jurisdiction, except to grant an appeal or to set aside the judgment for irregularity within one 3^ear. We do not understand that appellant questions the fact that the judgment or decree was final, and it is evident that appellant could not so contend, because at a former hearing of this cause, upon a. motion to dismiss the appeal, appellant took the position that the judgment of November 4th was a final one, which contention was sustained by this court. In the case of Fullen v. Fullen, 21 N. M. 212, 153 Pac. 294. this court, passing upon the question of final judgments, held: “In this jurisdiction, by r'eason of section 4185,. Code 1915, there are no terms of court except for jury trials, and a judgment which disposes of all, or one or more, of the separate and independent causes of action in the case, becomes a final judgment upon its rendition and entry, in the sense that the same passes from the further control of the court, and except a default judgment (section 4227, Code 1915), and an ir'regularly entered judgment (section 4230, Codel 1915,) and except for sucli purposes as all courts always retain control over their judgments.” Therefore, the judgment in qnestion being a final one in its character, the error which the appellants now insist upon necessarily relates to matters which were not considered by the court, and which the court was not given ■an opportunity to correct.  [2] “It is a fundamental rule of appellate practice and procedure that an appellate court will consider only such questions as were raised in the court below.” It is therefore clearly apparent that the exceptions of November 19th were interposed at a time after the judgment of November 4th had become final, and after tbe jurisdiction of the court to change the same had passed, except as to irregularities under statutory authority. In arriving 'at this conclusion we are not unmindful of the fact that appellate contends that, this being a case tried before the court without the intervention of a jury, no exceptions were necessary. In this counsel rely upon the provisions of section 4214, of the Code of 1915, which section has been construed by the territorial Supreme Court in the case of Neher v. Armijo, 11 N. M. 67, 66 Pac. 517, and in that case it was pointed out that the section in question, while dispensing with the necessity for a formal exception does not dispense with! the necessity of an objection in order to preserve the error complained of. See, also, Cunningham v. Springer, 13 N. M. 259, 82 Pac. 232. For the reasons stated, we are of the opinion that the judgment of the district court must be affirmed; aud it is so ordered. Roberts, C. ,T., and Parker, ,T., concur.